



DASAN ZHONE SOLUTIONS, INC.
2017 INCENTIVE AWARD PLAN


STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT
DASAN Zhone Solutions, Inc., a Delaware corporation (the “Company”), pursuant to
its 2017 Incentive Award Plan (as amended from time to time, the “Plan”), hereby
grants to the individual listed below (“Participant”), an option to purchase the
number of shares of the Company’s Common Stock set forth below (the “Option”).
This Option is subject to all of the terms and conditions set forth in this
Stock Option Grant Notice (the “Grant Notice”) and in the Stock Option Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Agreement.
Participant:
 
Grant Date:
 
Vesting Commencement Date:
 
Exercise Price per Share:
$
Total Exercise Price:
$
Total Number of Shares Subject to the Option:
 
shares
Expiration Date:
 



Type of Option:     ¨ Incentive Stock Option     ¨ Non-Qualified Stock Option


Vesting Schedule:
25% of the original number of shares subject to the Option shall vest one year
after the Vesting Commencement Date, and 1/48th of the original number of shares
subject to the Option shall vest on the last day of each one-month period of
Participant’s service as an Employee, Director or Consultant thereafter, so that
all of the shares subject to the Option shall be vested on the fourth (4th)
anniversary of the Vesting Commencement Date. [Note: Variations approved by the
Administrator may be specified in individual agreements]

In the event of Participant’s Termination of Service due to his or her death,
such number of shares subject to the Option as would have vested during the
twelve (12) months following such Termination of Service shall automatically
vest on the date of death.
This Option was granted subject to stockholder approval of the Plan. To the
extent the Plan is not approved by the Company’s stockholders within twelve (12)
months following the Effective Date, this Option shall be canceled and become
null and void.
By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. Participant has
reviewed the Agreement, the Plan and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, this Grant Notice or the Agreement.
DASAN ZHONE SOLUTIONS, INC.
 
PARTICIPANT
By:
 
 
By:
 
Print Name:
 
 
Print Name:
 
Title:
 
 
 
 






--------------------------------------------------------------------------------





EXHIBIT A
TO STOCK OPTION GRANT NOTICE
STOCK OPTION AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant an Option under the Plan to purchase the number of
shares of Common Stock indicated in the Grant Notice. The Option is subject to
the terms and conditions set forth in this Agreement and the Plan, which are
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.
ARTIVLE I
GRANT OF OPTION
1.1    Grant of Option. In consideration of Participant’s past and/or continued
employment with or service to the Company or an Affiliate and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant the Option to
purchase any part or all of an aggregate of the number of shares of Common Stock
set forth in the Grant Notice, upon the terms and conditions set forth in the
Plan, the Grant Notice and this Agreement. Unless designated as a Non-Qualified
Stock Option in the Grant Notice, the Option shall be an Incentive Stock Option
to the maximum extent permitted by law.
1.2    Exercise Price. The exercise price per share of the shares of Common
Stock subject to the Option shall be as set forth in the Grant Notice, without
commission or other charge; provided, however, that the price per share of the
shares of Common Stock subject to the Option shall not be less than 100% of the
Fair Market Value of a share of Common Stock on the Grant Date. Notwithstanding
the foregoing, if this Option is designated as an Incentive Stock Option and the
Participant is a Greater Than 10% Stockholder on the Grant Date, the price per
share of the shares of Common Stock subject to the Option shall not be less than
110% of the Fair Market Value of a share of Common Stock on the Grant Date.
ARTICLE II
PERIOD OF EXERCISABILITY
2.1    Commencement of Exercisability.
(a)    Subject to Sections 2.2, 2.3 and 4.4, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice, except that any fraction of a share of Common Stock as to which the
Option would be vested or exercisable will be accumulated and will vest and
become exercisable only when a whole Share has accumulated. The installments
provided for in the vesting schedule are cumulative.
(b)    No portion of the Option that has not become vested and exercisable on or
prior to the date of Participant’s Termination of Service shall thereafter
become vested and exercisable, except as may be otherwise provided in the Grant
Notice or provided by the Administrator or as set forth in a written agreement
between the Company and Participant.
2.2    Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
that becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes


A-1

--------------------------------------------------------------------------------




unexercisable under Section 2.3. hereof. Once the Option becomes unexercisable,
it shall be forfeited immediately.
2.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
(a)    The expiration of ten years from the Grant Date;
(b)    If this Option is designated as an Incentive Stock Option and Participant
was a Greater Than 10% Stockholder at the time the Option was granted, the
expiration of five years from the Grant Date;
(c)    Except as the Administrator may otherwise approve or as set forth in a
written agreement between the Company and Participant, the expiration of three
months following the date of Participant’s Termination of Service, unless such
termination occurs by reason of Participant’s death, Disability or for Cause;
(d)    The expiration of one year from the date of Participant’s Termination of
Service by reason of Participant’s Disability or death; or
(e)    Except as the Administrator may otherwise approve, the date of
Participant’s Termination of Service for Cause.
If the Option is an Incentive Stock Option, note that, to obtain the federal
income tax advantages associated with an “incentive stock option,” the Code
requires that at all times beginning on the date of grant of the Option and
ending on the day three months before the date of Option’s exercise, Participant
must be an Employee of the Company or any subsidiary corporation (as defined in
Section 424(f) of the Code) of the Company, except in the event of Participant’s
death or disability (as defined in Section 22(e)(3) of the Code). The Company
has provided for extended exercisability of Participant’s Option under certain
circumstances for Participant’s benefit but cannot guarantee that Participant’s
Option will necessarily be treated as an “incentive stock option” if Participant
continues to provide services to the Company or an Affiliate as a Consultant or
Director after Participant’s employment terminates or if Participant otherwise
exercises the Option more than three months after the date Participant’s
employment terminates.
2.4    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    The Company and its Affiliates have the authority to deduct or withhold,
or require Participant to remit to the Company or the applicable Affiliate, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the Participant’s social security, Medicare and any other employment
tax obligation) required by Applicable Law to be withheld with respect to any
taxable event arising pursuant to this Agreement. Further, if Participant is
subject to tax in more than one jurisdiction, Participant acknowledges that the
Company and/or the Affiliate employing Participant (or former employer, as
applicable) may be required to withhold or account for taxes in more than one
jurisdiction. Participant may satisfy the tax withholding obligation in one or
more of the forms specified below, subject to Section 10.2 of the Plan:
(i)    By cash or check made payable to the Company or the Affiliate with
respect to which the tax withholding obligation arises;


A-2

--------------------------------------------------------------------------------




(ii)    By the deduction of such amount from other compensation payable to
Participant;
(iii)    With the consent of the Administrator, by requesting that the Company
withhold a net number of shares of Common Stock issuable upon the exercise of
the Option having a then current Fair Market Value not exceeding the amount
necessary to satisfy the withholding obligation of the Company and its
Affiliates;
(iv)    With the consent of the Administrator, by tendering vested shares of
Common Stock having a then current Fair Market Value not exceeding the amount
necessary to satisfy the withholding obligation of the Company and its
Affiliates;
(v)    Through the delivery of a notice that Participant has placed a market
sell order with a broker acceptable to the Company with respect to shares of
Common Stock then issuable upon exercise of the Option, and that the broker has
been directed to pay a sufficient portion of the net proceeds of the sale to the
Company or the Affiliate with respect to which the withholding obligation arises
in satisfaction of such withholding taxes; provided that payment of such
proceeds is then made to the Company or the applicable Affiliate at such time as
may be required by the Administrator, but in any event not later than the
settlement of such sale; or
(vi)    In any combination of the foregoing.
(b)    In the event Participant fails to provide timely payment of all sums
required pursuant to Section 2.4(a), the Company and its Affiliates shall have
the right and option, but not the obligation, to treat such failure as an
election by Participant to satisfy all or any portion of Participant’s required
payment obligation pursuant to Section 2.4(a)(ii) or Section 2.4(a)(iii) above,
or any combination of the foregoing as the Company or its Affiliates may
determine to be appropriate. If Participant is subject to Section 16 of the
Exchange Act at the time the tax withholding obligation arises, the prior
approval of the Committee shall be required for any election by the Company to
satisfy all or any portion of Participant’s required payment obligation pursuant
to Section 2.4(a)(iii) above pursuant to this Section 2.4(b).
(c)    In the event any tax withholding obligation arising in connection with
the Option will be satisfied under Section 2.4(a)(iii) above, then the Company
may elect to instruct any brokerage firm determined acceptable to the Company
for such purpose to sell on Participant’s behalf a whole number of shares from
those shares of Common Stock that are issuable upon exercise of the Option as
the Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the tax withholding obligation and to remit the proceeds of such sale to
the Company or the Affiliate with respect to which the withholding obligation
arises. Participant’s acceptance of this Option constitutes Participant’s
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in this Section 2.4(c), including the transactions
described in the previous sentence, as applicable. If Participant is subject to
Section 16 of the Exchange Act at the time the tax withholding obligation
arises, the prior approval of the Committee shall be required for any election
by the Company pursuant to this Section 2.4(c).
(d)    The Company and/or its Affiliate’s withholding obligation shall be
determined based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes (or such
higher withholding rates as may be determined by the Administrator, which rates
shall in no event exceed the maximum individual statutory tax rate in the
applicable jurisdiction at the time of such withholding (or such other rate as
may be required to avoid adverse accounting consequences)).


A-3

--------------------------------------------------------------------------------




(e)    Participant is ultimately liable and responsible for all taxes owed in
connection with the Option, regardless of any action the Company or any
Affiliate takes with respect to any tax withholding obligations that arise in
connection with the Option. Neither the Company nor any Affiliate makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or exercise of the Option or the
subsequent sale of Common Stock. The Company and its Affiliates do not commit
and are under no obligation to structure the Option to reduce or eliminate
Participant’s tax liability. The Company shall not be obligated to deliver any
shares of Common Stock issuable with respect to the exercise of the Option to
Participant or his or her legal representative unless and until Participant or
his or her legal representative shall have paid or otherwise satisfied in full
the amount of all federal, state, local and foreign taxes applicable with
respect to the taxable income of Participant resulting from the exercise of the
Option or any other taxable event related to the Option.
2.5    Special Tax Consequences. Participant acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Common Stock with respect to which Incentive Stock
Options, including the Option, are exercisable for the first time by Participant
in any calendar year exceeds $100,000, the Option and such other options shall
be Non-Qualified Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder.
ARTICLE III
EXERCISE OF OPTION
3.1    Person Eligible to Exercise. During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof, unless it has been
disposed of as permitted under Section 10.3 of the Plan. After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 2.3, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.
3.2    Partial Exercise. Subject to Section 4.1, any exercisable portion of the
Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 2.3 hereof.
3.3    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person or entity designated by the Company), during
regular business hours of all of the following prior to the time when the Option
or such portion thereof becomes unexercisable under Section 2.3 hereof:
(a)    An exercise notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;
(b)    The receipt by the Company of full payment for the shares of Common Stock
with respect to which the Option or portion thereof is exercised, as provided in
accordance with Section 3.4 hereof;
(c)    The payment of any applicable withholding tax, as provided in accordance
with Section 2.4 hereof;


A-4

--------------------------------------------------------------------------------




(d)    Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with the Applicable Law;
and
(e)    In the event the Option or portion thereof shall be exercised pursuant to
Section 3.1 by any person or persons other than Participant, appropriate proof
of the right of such person or persons to exercise the Option.
Notwithstanding any of the foregoing, the Administrator shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
3.4    Method of Payment of Exercise Price. Payment of the exercise price shall
be by any of the following, or a combination thereof, at the election of
Participant, subject to Section 10.1 of the Plan:
(a)    By cash or check made payable to the Company;
(b)    Through delivery of a notice that Participant has placed a market sell
order with a broker acceptable to the Company with respect to shares of Common
Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price; provided, that payment of
such proceeds is then made to the Company at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale;
(c)    With the consent of the Administrator, by tendering vested shares of
Common Stock (including, without limitation, shares of Common Stock otherwise
issuable upon the exercise of the Option) held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences
and having a Fair Market Value on the date of delivery equal to the aggregate
exercise price of the Option or portion thereof being exercised;
(d)    With the consent of the Administrator, property of any kind that
constitutes good and valuable consideration; or
(e)    In any combination of the foregoing.
3.5    Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver any shares of Common Stock purchased upon the exercise of the
Option or portion thereof prior to fulfillment of all of the following
conditions:
(a)    The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;
(b)    The completion of any registration or other qualification of such shares
of Common Stock under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or other governmental regulatory body,
which the Administrator, in its sole discretion, shall deem necessary or
advisable;
(c)    The obtaining of any approval or other clearance from any state or
federal governmental agency that the Administrator, in its sole discretion,
shall determine to be necessary or advisable;


A-5

--------------------------------------------------------------------------------




(d)    The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience;
(e)    The receipt by the Company of full payment for such shares of Common
Stock, which may be in one or more of the forms of consideration permitted under
Section 3.4; and
(f)    The receipt of full payment of any applicable withholding tax in
accordance with Section 2.4 by the Company or its Affiliate with respect to
which the applicable withholding obligation arises.
3.6    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Common Stock purchasable
upon the exercise of any part of the Option unless and until certificates
representing such shares of Common Stock (which may be in book-entry form) shall
have been issued and recorded on the records of the Company or its transfer
agents or registrars and delivered to Participant (including through electronic
delivery to a brokerage account). No adjustment will be made for a dividend or
other right for which the record date is prior to the date of such issuance,
recordation and delivery, except as provided in Article 12 of the Plan. Except
as otherwise provided herein, after such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to such shares of Stock, including, without limitation, the right to
receipt of dividends and distributions on such shares.
3.7    Forfeiture and Claw-Back Provisions. Participant hereby acknowledges and
agrees that the Award is subject to the provisions of Section 10.5 of the Plan.
ARTICLE IV
OTHER PROVISIONS
4.1    Whole Shares. The Option may only be exercised for whole shares of Common
Stock.
4.2    Option Not Transferable. Participant hereby acknowledges and agrees that
the Award is subject to the restrictions on transfer set forth in Section 10.3
of the Plan.


A-6

--------------------------------------------------------------------------------




4.3    Adjustments. Participant acknowledges that the Option, including the
vesting of the Option, the number of shares subject to the Option, and the
exercise price of the Option, is subject to adjustment in the discretion of the
Administrator upon the occurrence of certain events as provided in this
Agreement and Article 12 of the Plan.
4.4    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to Applicable
Law. To the extent permitted by Applicable Law, the Plan, the Grant Notice and
this Agreement shall be deemed amended to the extent necessary to conform to
Applicable Law.
4.5    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator;
provided, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall impair any
rights or obligations under this Agreement in any material way without the prior
written consent of Participant.
4.6    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant (or if Participant is then
deceased, to the person entitled to exercise the Option pursuant to Section 3.1)
at Participant’s last address reflected on the Company’s records. By a notice
given pursuant to this Section 4.6, either party may hereafter designate a
different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email (if to Participant) or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.
4.7    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein and the Plan, this Agreement shall be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
4.8    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.


A-7

--------------------------------------------------------------------------------




4.9    Tax Representations. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.
4.10    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
4.11    Governing Law; Severability. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
4.12    Notification of Disposition. If this Option is designated as an
Incentive Stock Option, Participant shall give prompt notice to the Company of
any disposition or other transfer of any shares of Common Stock acquired under
this Agreement if such disposition or transfer is made (a) within two years from
the Grant Date with respect to such shares of Common Stock or (b) within one
year after the transfer of such shares of Common Stock to the Participant. Such
notice shall specify the date of such disposition or other transfer and the
amount realized, in cash, other property, assumption of indebtedness or other
consideration, by Participant in such disposition or other transfer.
4.13    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
4.14    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
4.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Common Stock as a general unsecured
creditor with respect to options, as and when exercised pursuant to the terms
hereof.
4.16    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.


A-8

--------------------------------------------------------------------------------




4.17    Paperless Administration. By accepting this Award, Participant hereby
agrees to receive documentation related to the Award by electronic delivery,
such as a system using an internet website or interactive voice response,
maintained by the Company or a third party designated by the Company.
4.18    Broker-Assisted Sales. In the event of any broker-assisted sale of
shares of Common Stock in connection with the payment of withholding taxes as
provided in Section 2.4(a)(v) or Section 2.4(c) or the payment of the exercise
price as provided in Section 3.4(b): (a) any shares of Common Stock to be sold
through a broker-assisted sale will be sold on the day the tax withholding
obligation or exercise of the Option, as applicable, occurs or arises, or as
soon thereafter as practicable; (b) such shares of Common Stock may be sold as
part of a block trade with other participants in the Plan in which all
participants receive an average price; (c) Participant will be responsible for
all broker’s fees and other costs of sale, and Participant agrees to indemnify
and hold the Company harmless from any losses, costs, damages, or expenses
relating to any such sale; (d) to the extent the proceeds of such sale exceed
the applicable tax withholding obligation or exercise price, the Company agrees
to pay such excess in cash to Participant as soon as reasonably practicable; (e)
Participant acknowledges that the Company or its designee is under no obligation
to arrange for such sale at any particular price, and that the proceeds of any
such sale may not be sufficient to satisfy the applicable tax withholding
obligation or exercise price; and (f) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or its Affiliate with
respect to which the withholding obligation arises, an amount sufficient to
satisfy any remaining portion of the Company’s or the applicable Affiliate’s
withholding obligation.
4.19    Nature of Grant. In accepting the Option, Participant understands,
acknowledges, and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time in accordance with its terms;


(b)    the grant of the Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted in the past;


(c)    all decisions with respect to future option or other grants, if any, will
be at the sole discretion of the Administrator;


(d)    the Option grant and participation in the Plan shall not create a right
to employment or be interpreted as forming or amending an employment or service
contract with the Company or any Affiliate and shall not interfere with the
ability of the Company or any Affiliate, as applicable, to terminate
Participant’s employment or service relationship (if any) at any time with or
without cause;


(e)    Participant is voluntarily participating in the Plan;


(f)    the Option and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace any pension rights or compensation;


(g)    the Option and any Shares acquired under the Plan, and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement
benefits, welfare benefits or other similar payments;


A-9

--------------------------------------------------------------------------------






(h)    the future value of the shares underlying the Option is unknown,
indeterminable and cannot be predicted with certainty, and if the underlying
shares do not increase in value, the Option will have no intrinsic value;


(i)    if Participant exercises the Option and acquires shares, the value of
such shares may increase or decrease in value, even below the exercise price;


(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of Participant’s employment
or other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any);


(k)    for purposes of this Option, Termination of Service will be deemed to
have occurred as of the date Participant is no longer actively providing
services to the Company or any of its Affiliates (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any), and unless otherwise expressly
provided in this Agreement or determined by the Administrator, (i) Participant’s
right to vest in the Option, if any, will terminate as of such date and will not
be extended by any notice period (e.g., Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any); and (ii) the period (if any) during which Participant may exercise the
Option after such Termination of Service will commence on the date Participant
ceases to actively provide services and will not be extended by any notice
period mandated under employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any; the
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively providing services for purposes of the Option (including
whether Participant may still be considered to be providing services while on a
leave of absence);


(l)    unless otherwise provided in the Plan or by the Administrator, the Option
and the benefits evidenced by this Agreement do not create any entitlement to
have the Option or any such benefits transferred to, or assumed by, another
company, nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Common Stock; and


(m)    the following provisions apply if Participant is providing services
outside the United States:


(i)    the Option and any shares acquired under the Plan, and the income and
value of same, are not part of normal or expected compensation or salary for any
purpose; and


(ii)    neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between Participant’s local currency and the United
States Dollar that may affect the value of the Option or any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
shares acquired upon such exercise.


A-10

--------------------------------------------------------------------------------




4.20    Language. If Participant receives this Agreement or any other document
relating to the Plan translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.
4.21    Foreign Asset/Account and Exchange Control and Tax Reporting.
Participant acknowledges that, depending on Participant’s country, Participant
may be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
or cash (including dividends received or the proceeds arising from the sale of
shares) derived from participation in the Plan, in, to and/or from a
brokerage/bank account or legal entity located outside Participant’s country.
The Applicable Laws of Participant’s country may require that Participant report
such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country.
Participant acknowledges that Participant is responsible for ensuring compliance
with any applicable foreign asset/account, exchange control and tax reporting
requirements and should consult Participant’s personal legal advisor on these
matters.  
4.22    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell shares or rights to shares under the Plan during such
times when Participant is considered to have “inside information” regarding the
Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable insider trading policy of
the Company. Participant acknowledges that Participant is responsible for
ensuring compliance with any applicable restrictions and should consult
Participant’s personal legal advisor on these matters.
4.23    Appendix. Notwithstanding any provisions in this Agreement, the Option
shall be subject to any special terms and conditions set forth in the Appendix,
if any. Specifically, in the event Participant resides or relocates to one of
the countries included in the Appendix, if any, the terms and conditions for
such country will apply to Participant to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes a part of this Agreement.




A-11